Friedman, J. (dissenting in part).
I concur with the majority in reinstating the first counterclaim asserted by defendant Radiah K. Givens against plaintiff Joseph I. Rosenzweig, which seeks damages for fraudulent inducement to enter into an invalid marriage (see Tuck v Tuck, 14 NY2d 341 [1964]). However, substantially for the reasons stated by Supreme Court (Barbara R. Kapnick, J.) in its decision dated July 11, 2007 (2007 NY Slip Op 32132[U]), I would, unlike the majority, affirm the order appealed from insofar as it (1) granted summary judgment to plaintiff on his cause of action to foreclose on two mortgage loans he made to defendant, (2) dismissed defendant’s first affirmative defense of fraudulent inducement, and (3) dismissed defendant’s second counterclaim for rescission of the mortgages.*
In a transaction that closed on May 10, 2002, defendant purchased a condominium from third-party sellers using the proceeds of a loan from plaintiff. The loan was secured by two mortgages on the condominium. It is undisputed that the parties had an intimate relationship at the time of the transaction. *8That relationship led to an invalid marriage about two years after the purchase of the condominium. The marriage has since been annulled, and the parties’ relationship has ended.
In this action, plaintiff seeks to foreclose on the mortgages. On his motion for summary judgment, plaintiff established that defendant has defaulted under the terms of the loan. Defendant does not dispute the facts establishing her default, but asserts the affirmative defense of fraudulent inducement, claiming that plaintiff led her to believe that he was giving her the condominium as a gift. Defendant also asserts a counterclaim for rescission of the mortgages based on her claim of fraudulent inducement.
I agree with the motion court that, on this record, defendant’s claim of fraudulent inducement is untenable as a matter of law. In particular, I note that defendant’s claim that she did not understand the nature of the transaction is conclusively refuted by her countersignature on a letter to the parties from the attorney who represented both of them at the closing. That letter, dated May 10, 2002 (the May 10 letter), states:
“Re:
Loan from Rosenzweig to Givens and Mortgage given in connection with same; Purchase of Givens Coop [sic] Apartment 3A at 181 Seventh Avenue New York, New York 10011
“Dear Ms. Givens and Mr. Rosenzweig:
“This is to confirm that you have both retained me, Thomas L. Gazianis, as your attorney. I am Ms. Givens’ attorney with respect to the transfer of the referenced apartment from [the sellers] to Radiah K. Givens, as Purchaser. I am also Ms. Givens’ attorney with respect to the First and Second Mortgage Loans being made to her by Joseph I. Rosenzweig, in the combined amount of $285,300, and in connection with the mortgage and Note Ms. Givens has given to Mr. Rosenzweig therewith. I am also Mr. Rosenzweig’s attorney in his capacity as lender and mortgagee with respect to the $285,300 loan and mortgage referenced above. I have also worked with Joseph I. Rosenzweig before and have a friendship relationship with him.
“You understand that I am representing both of you *9in connection with the loan transaction, so the potential for a conflict of interest exists should a dispute arise between you. Since my loyalties are divided two ways, I have advised both of you to obtain separate counsel.
“Nevertheless, you have specifically refused to obtain such separate counsel and do hereby waive any claim you may have or may develop in the future with respect to any conflict of interest on my part.” (Emphasis added.)
At the end of the May 10 letter, the signatures of plaintiff and defendant appear beneath the legend “ACCEPTED AND AGREED TO.” The May 10 letter is not discussed either in defendant’s pleading or in her affidavit opposing summary judgment. The majority’s supposition that the May 10 letter may have been signed by the parties “directly after” the closing, rather than at the closing itself, finds no evidentiary support in the record.
In light of defendant’s undisputed acceptance of the terms of the May 10 letter, and for the other reasons discussed in the motion court’s decision, I respectfully dissent to the extent the majority modifies the order appealed from to deny plaintiff summary judgment on his foreclosure claim and to reinstate defendant’s first affirmative defense and second counterclaim. To reiterate, defendant’s signature on the May 10 letter conclusively negates her claim that she did not understand that plaintiff was lending her the $285,300 that was used to purchase the condominium in her name. Tellingly, defendant’s pleading and affidavit opposing summary judgment do not even try to explain away her signature on the May 10 letter. Nonetheless, the majority, essentially ignoring both the May 10 letter and defendant’s silence about it, overturns the motion court’s well-considered decision and reinstates defendant’s fraudulent inducement affirmative defense and counterclaim.
The majority’s attempt to justify its action by reference to fiduciary principles is not persuasive. The plain-English May 10 letter establishes that defendant, a person who has attended college and does not claim to suffer from any disability, understood the nature of the transaction, and had been advised that she should obtain a lawyer of her own. In this regard, I note that defendant was 29 years old at the time of the transaction. The majority sees fit to mention that plaintiff is 19 years older than defendant, but I fail to see how the age difference *10furnishes grounds for excusing defendant from obligations she freely undertook. It should also be noted that, while defendant’s answer alleges that “[s]he didn’t understand what a mortgage was,” this dubious claim is not repeated in defendant’s affidavit opposing summary judgment.
In a nutshell, if defendant knew that plaintiff was lending her the money for the purchase of the condominium, her fraudulent inducement claim collapses. The majority does not dispute this, and even admits that the May 10 letter “informed [defendant] about the nature of the transaction and advised her to obtain separate counsel.” Thus, there is no logically coherent basis for sustaining the fraudulent inducement claim. This being the case, an observer might reasonably conclude that the majority’s disposition of this appeal is motivated by a desire to punish plaintiff for being a scoundrel. Certainly, the picture of plaintiffs character emerging from the record and briefs on this appeal supports such a conclusion, and, as disclosed in his own appellate brief, plaintiff, an attorney, has been referred to the Departmental Disciplinary Committee based on his invalid marriage to defendant. Plaintiffs deficiencies of character do not, however, justify a refusal to apply clear legal principles that plainly govern the case. While the majority states that discovery is required to determine whether defendant’s fraudulent inducement claim has merit, defendant herself—who has direct personal knowledge of the transaction at issue—makes no argument that any discovery is needed, and repeatedly expresses the desire to go to trial. On the facts established by this record, she could not prevail at trial, as a matter of law, on her fraudulent inducement claim.
Mazzarelli, J.P, and Sweeny, J., concur with Moskowitz, J.; Friedman, J., dissents in part in a separate opinion.
Order, Supreme Court, New York County, entered October 4, 2007, modified, on the law, to deny plaintiffs motion for summary judgment on his foreclosure claim, reinstate the first and second counterclaims and reinstate the first affirmative defense, and otherwise affirmed, without costs.

 I concur with the majority’s affirmance of the dismissal of defendant’s second and third affirmative defenses.